Title: To Benjamin Franklin from Thomas Digges, 6 October 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dear Sir
London Octo 6. 1780 Fryday
Mr Laurens has been so ill as to retard his journy up to London very much. He arrivd in rather better health on Thursday night, & was this day examind at Lord G Germaines office & committed to the Tower— The first night he was kept at the Messengers House in Scotland Yard, & taken from thence to Lord Go Gs office about noon. He was watchd & kept very close, so that no one of His frds. could even offer him any assistance. As those folks are ever in extreems, perhaps this regour will be soon removd, & Mr L allowd to speak to his friends. They boast much of discoverys made from His papers all as they say being taken; but I beleive my share of this. Not a word of any other news.
I am with great Esteem Sir Your obedt Ser
Wm. C. C
One report is that He is not to be sent to the Tower till tomorrow but, I have good reason to think He went this afternoon.
